Citation Nr: 1201959	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right calf disability, to include as due to service-connected back disability.

2.  Entitlement to service connection for a right ankle disability, to include as due to service-connected back disability.

3.  Entitlement to service connection for a bilateral hip disability, to include as due to service-connected back disability.  

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a lumbar sprain with chronic low back pain syndrome (back disability).

5.  Entitlement to an initial compensable rating for residuals of a fractured right great toe with osteoarthritis (right toe disability).

6.  Entitlement an initial compensable rating for residuals of an injury of the right thumb (right thumb disability).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980 and from January 1981 to January 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims files was subsequently returned to the New York, New York RO. 

The issue of entitlement to a higher rating for a back disability, and entitlement to service connection for right calf, right ankle, and bilateral hip disabilities are addressed in the REMAND that follows the ORDER section below.  


FINDINGS OF FACT

1.  The Veteran's right great toe disability is manifested by mild, painful motion of the right first metatarsophalangeal joint, but without moderately severe malunion, non-union.  

2.  The Veteran's right thumb disability is manifested by functional loss due to pain, but without ankylosis or a gap between the thumb pad and opposing fingers and palm.  
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, but not higher for disability of the right great toe are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5283, 5284 (2011). 

2.  The criteria for an initial disability rating of 10 percent for disability of the right thumb are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5224, 5228 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In regards to the Veteran's underlying service-connection claims, he was provided adequate VCAA notice in an April 2006 letter, prior to the June 2007 rating decision on appeal. 

Although the Veteran was not provided complete notice with respect to his initial rating claims until May 2008, after the initial adjudication of the claims, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in June 2009.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Also, traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Right Toe Disability

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  The Veteran's right toe disability has been rated as noncompensable pursuant to Diagnostic Code 5283for malunion or non-union of tarsal or metatarsal bones.  Under this Diagnostic Code, moderate malunion or non-union is rated at 10 percent, moderately severe is rated at 20 percent, and severe is rated as 30 percent disabling.  

Foot injuries can also be rated pursuant to Diagnostic Code 5284.  A moderate foot injury warrants a 10 percent rating, moderately severe warrants a 20 percent rating, and severe warrants a 30 percent rating.  

Right Thumb Disability

The Veteran's right thumb has been rated as noncompensable pursuant to Diagnostic Code 5224 for ankylosis of the thumb.  38 C.F.R. § 4.71a.  Under these rating criteria, favorable ankylosis of the dominant thumb is rated as 10 percent disabling, and unfavorable ankylosis of the dominant thumb is rated as 20 percent disabling.  

Another code potentially applicable is Diagnostic Code 5228 for limitation of motion of the thumb.  Under these criteria, the dominant thumb with a gap less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers is noncompensable.  If there is a gap between one to two inches (2.5 to 5.1 cm), then a 10 percent rating is warranted, and if there is a gap more than two inches (5.1 cm), a 20 percent rating is warranted.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities. 


Right Toe Disability

Historically, the Veteran was granted service connection for residuals of a fracture to the right great toe with osteoarthritis in a June 2007 rating decision.  He was assigned a noncompensable rating, effective April 11, 2006.  He timely appealed this initial rating.  

The Veteran was first afforded a VA examination of the right foot in August 2006.  Noted in the examination report was the Veteran's history of a right great toe fracture in service.  The Veteran currently denied symptoms related to his right great toe.  He denied flare-ups, problems with ambulation, or effects on his daily activities and usual occupation.  Physical examination revealed ranges of motion within normal limits and without reports of painful motion.  X-rays revealed mild, osteoarthritis of the right first metatarsophalangeal joint.  

Relevant post-service outpatient treatment records are silent as to any treatment for right great toe problems.  

The Veteran was afforded another VA examination of the feet in June 2009, during which he reported feeling daily "discomfort" in the right great toe area.  He endorsed stiffness of the joint, but denied weakness, swelling, heat, redness, fatigability, or lack of endurance.  The Veteran indicated that his symptoms were worse with standing, and he has flare-ups every couple months with stabbing pain that causes him to limp.  He further stated that during a flare-up period, he uses a cane and wears wider and softer shoes.  The Veteran denied surgeries or hospitalizations due to his right great toe disability.  Other than difficulty finding appropriate work shoes, the Veteran's right toe disability did not impact his work or activities of daily living. 

Physical examination showed no evidence of painful motion, edema, instability, or weakness.  The examiner noted mild tenderness of the right first metatarsophalangeal joint.  The Veteran's gait was normal, and there was active motion in the right metatarsophalangeal joint.  The examiner cited an August 2008 X-ray of the right foot, and noted mild productive changes of the first toe on the right.  After reviewing the claims file, the examiner diagnosed the Veteran as having residuals of right great toe fracture with mild post-traumatic osteoarthritis. 

Following careful review of the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating, but no more, for his right great toe disability.  During his June 2009 VA examination, he credibly reported periods of painful motion and stiffness.  Also, prior X-rays show osteoarthritis of the right first metatarsophalangeal joint.  Although the Veteran's symptoms have been objectively identified as mild in nature and there is no involvement of a major joint, he has painful motion of an arthritic joint that warrants a 10 percent rating.  38 C.F.R. § 4.59.  The Veteran is not entitled to a rating in excess of 10 percent as his symptoms do not show more than moderate malunion or non-union of the right metatarsophalangeal joint, nor is there evidence of more than moderate residuals of a right foot injury.  

Thus, the Board finds that the Veteran is entitled to a 10 percent rating, but not higher, for his right great toe disability.  

Right Thumb Disability

Historically, the Veteran was awarded service connection for a right thumb disability in a June 2007 rating decision.  He was assigned a noncompensable rating, effective April 11, 2006.  He timely appealed the initial rating.  

The Veteran was afforded a VA examination of his hand in August 2006.  The Veteran's history of an injury of the right thumb was noted, but in-service X-rays were negative.  The Veteran reported intermittent right hand pain usually caused by excessive use of the right hand.  There was no evidence of ankylosis of the joint, the right hand appeared normal, but there was some tenderness upon palpation at the right thenar eminence area.  

Range of motion testing revealed metacarpophalangeal joint flexion to 90 degrees; proximal interphalangeal joint flexion to 100 degrees; and terminal/distal interphalangeal joint flexion to 80 degrees.  There were no gaps found between the Veteran's thumb tip and his fingertips and proximal transverse palm crease.  The examiner noted additional, intermittent pain following repetitive use or during flare-ups.  X-rays revealed some lucency and density of the distal first metacarpal joint consistent with an old fracture.  Following review of the claims file and physical examination, the examiner diagnosed the Veteran as having painful right hand after soft tissue trauma and old fracture of the first metacarpal.  

Relevant post-service outpatient treatment records show no complaints related to the right thumb area. 

The Veteran was afforded another VA examination of the right thumb in June 2009, and was noted to be right hand dominant.  He reported aching pain and less ability to grip with his right hand.  The Veteran denied use of medication for treatment, but noted he used a neoprene brace around the base of the thumb to relieve symptoms.  He related that he gets flare-ups of sharp pain at least once monthly and they last for four to five days.  

Physical examination revealed no ankylosis of the thumb joint, and range of motion testing revealed full range of motion in the fingers and thumb.  The Veteran had full grasp strength, and there were no gaps between the tip of the thumb and his fingers or proximal transverse crease of the palm.  The examiner noted normal strength and dexterity in the right hand, but there was evidence of mild focal tenderness over the metacarpophalangeal joint and at the proximal area of the metacarpal over the thenar eminence.  The examiner noted that he could not determine without resort to speculation as to whether any pain, weakness, lack of endurance, or flare-ups caused any additional functional loss.  The examiner went on to find, however, that repetitive range of motion testing revealed active range of motion and passive range of motion within full limits.  

At this juncture, the Board notes that it may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the June 2009 VA examiner explained that the Veteran had full range of motion in the thumb during both passive and active range of motion, and repetitive action produced no deficit.  In addition, the examiner had reviewed the evidence of record regarding the Veteran's disability and its symptoms prior to making this assertion.  

Upon review of the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating, but no more, for his right thumb disability based upon functional limitation due to pain.  38 C.F.R. § 4.59.  The Veteran has credibly and consistently reported that thumb area of his right hand is painful, and he has pain and weakness when trying to grip something.  The Board recognizes that the June 2009 VA examiner found no painful motion during range of motion testing, but the Veteran credibly stated that he has painful flare-ups and must use a brace to control symptoms.  

The Veteran is not, however, entitled to a rating in excess of 10 percent for his right thumb disability.  There is no evidence of ankylosis of the thumb, nor is there evidence of any gap between the pad of the Veteran's right thumb and his opposing fingers and palm.  

Therefore, the Veteran is entitled to a 10 percent rating, but no more, for his right thumb disability.  

Additional Considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has either disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for disabilities.  If the criteria reasonably describe the claimant's disabilities level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA and statements made during VA examinations.  

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his right great toe and right thumb disabilities render him unemployable.  Accordingly, a claim for TDIU is not properly before the Board. 




ORDER

A 10 percent rating for residuals of a fracture of the great right toe with osteoarthritis is granted, subject to the criteria applicable to the payment of monetary benefits.

A 10 percent rating for residuals of an injury of the right thumb area is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that further development needs to be performed with respect to the Veteran's claim for an increased initial rating for a back disability and for service connection for secondary disabilities of the hips, right ankle, and right calf before the Board decides these claims.  

The Veteran underwent VA examinations in August 2006 and June 2009 regarding his spine and there were cursory statements made regarding his hips and right lower extremity.  In August 2006, the Veteran was not found to have any pathology of the right ankle or hips, and X-rays were within normal limits.  During the Veteran's June 2009 VA examination, he reported radiating low back pain into his right lower extremity, but the limited neurological examination was essentially within normal limits.  

Private treatment records dated in 2003 reflect complaints of back pain with leg and shin pain.  The August 2006 VA examination report notes the Veteran's complaints of radiating pain in the lower extremities, but it does not appear any neurological testing was performed.  A December 2008 VA outpatient treatment record notes the Veteran's complaints of pain in the right greater trochanteric bursa more so than in his low back.  At that time, he was also found to have mild tenderness in the right lumbar paraspinals.  

Given the differing and somewhat confusing assessments of the Veteran's back disability and any possible neurological manifestations, the Board finds that the Veteran should be afforded another VA examination to determine the current severity of his back disability as well as any secondary disabilities of the right calf, right ankle, and hips.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

2.  Then, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's low back disability, and the nature and etiology of any disabilities of the hips, right ankle, and right calf.  

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

In regards to the back disability, the RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  In addition, the examiner should provide an opinion concerning the impact of the disability on the Veteran's ability to work.  

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion with respect to each disability of the hips, right ankle, and right calf present at any time during the period of these claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  

The examiner should also provide an opinion with respect to each disability of the hips, right ankle, and right calf present at any time during the period of these claims as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected back disability.

The rationale for each opinion expressed must be provided. 

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal on a de novo basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


